DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1, 15 and 19 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Holz et al. US Patent No. 9,754,167) and Black et al. (US Patent Application Publication 2017/0282062) combination fail to disclose or suggest one or more of the features of the independent claims 1, 15 and 19.
In summary, Holz discloses to provide acceleration information over time for the portable or movable device or sensor. Acceleration as a function of time can be integrated with respect to time to provide velocity information over time, which can be integrated again to provide positional information with respect to time.
Black discloses data indicative of a rotational motion of the user can be generated from the readings of these sensors. Translational motion can also be generated based on additionally speed and time of the user's head motion; the motion tracking involves monitoring changes to a 3D physical position of the VR HMD over time. Position tracking is used herein to refer to tracking 3D physical positions of the VR HMD over time; corresponding to first motion data or second motion data meeting meet.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 15 and 19.
Specifically, the prior arts fail to teach a method, comprising: detecting, by one or more sensors, first velocity data of a head mounted display (HMD) and second velocity data of a hand device associated with the HMD; identifying, by one or more processors, one or more obstacles in an environment around the HMD; and providing, by the one or more processors using the HMD, display data representing a warning regarding potential collision with the one or more obstacles in response to: (i) a first threshold being met by a function of the first velocity data of the HMD and the second velocity data of the hand device; and (ii) a second threshold being met by a function of a first distance between the HMD and the one or more obstacles and a second distance between the hand device and the one or more obstacles.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-14, 16-18 and 20 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171